DETAILED ACTION
Claims 1-30 are pending in the application. 


Response to Arguments
2.  	Applicant’s arguments, see page 9, filed 04/19/21, with respect to pending claims have been fully considered and are persuasive.  The rejection of pending claims has been withdrawn. 


Allowable Subject Matter
3.  	Claims 1-30 are allowed.
4.  	The following is an examiner’s statement of reasons for allowance:
  	“A solid-state imaging device comprising: 
  	a semiconductor substrate having a first surface at a light incident side of the semiconductor substrate and a second surface opposite to the first surface; 
  	an organic photoelectric conversion unit above the first surface of the semiconductor substrate, the organic photoelectric conversion unit including an organic photoelectric conversion layer between an upper electrode and a lower electrode, wherein the organic photoelectric conversion unit converts light; 
  	a photoelectric conversion unit in the semiconductor substrate; and 
  	two or more wiring layers disposed below the second surface of the semiconductor substrate, wherein an insulating layer having negative fixed charges is between the organic photoelectric conversion unit and the semiconductor substrate.”

    	Oshiyama et al (US 8,034,649 B2) discloses a CMOS image sensor with an organic color filter layer above a semiconductor substrate comprising a wiring layer below the semiconductor substrate with negative electric charges. Hayashi et al (US 2009/0188547 A1) further discloses a photoelectric conversion element with an upper and lower electrode surrounding the photoelectric conversion element. However, the prior art of record, taken alone or in combination, fails to teach an organic photoelectric conversion unit above the first surface of the semiconductor substrate, the organic photoelectric conversion unit including an organic photoelectric conversion layer between an upper electrode and a lower electrode, wherein the organic photoelectric conversion unit converts light and two or more wiring layers disposed below the second surface of the semiconductor substrate, wherein an insulating layer having negative fixed charges is between the organic photoelectric conversion unit and the semiconductor substrate. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845.  The examiner can normally be reached on M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LIN YE/Supervisory Patent Examiner, Art Unit 2697